Exhibit 10.1
TriMont Real Estate Advisors, Inc.
Monarch Tower
3424 Peachtree Road NE, Suite 2200
Atlanta, Georgia 30326
VIA FACSIMILE AND OVERNIGHT COURIER
August 7, 2009
HHRH Development Transferee, LLC
c/o Morgans Hotel Group Co.
475 Tenth Avenue
New York, New York 10018
Re: Hard Rock
Attention: Marc Gordon, Chief Investment Officer

Re:    Modification and extension of that certain $50,000,000 mortgage loan (the
“Loan”) made pursuant to that certain Loan Agreement, dated as of August 1,
2008, by and between Column Financial, Inc., a Delaware corporation (“Original
Lender”), and HRHH Development Transferee, LLC, a Delaware limited liability
company (“Borrower”), as amended by that certain First Amendment to Loan
Agreement, dated as of November 10, 2008, between Borrower and Original Lender,
collectively, the “Loan Agreement”; All capitalized terms used and not defined
herein shall have the respective meanings set forth in the Loan Agreement.)

Dear Mr. Gordon:
TriMont Real Estate Advisors, Inc., a Georgia corporation (in its capacity as
Servicer and Asset Manager on behalf of Lender (hereinafter defined),
“Servicer”), is the Servicer and Asset Manager of the Loan on behalf of Eastern
Capital Fund I SPE (Vegas Paradise) LLC, Wells Fargo Bank National Association,
as trustee for the registered holders of N-Star REL CDO VI Grantor Trust, as
successor in interest to NRFC WA Holdings, LLC, and Wells Fargo Bank National
Association, as trustee for the registered holders of N-Star REL CDO VIII
Grantor Trust, as successor in interest to NRFC WA Holdings, LLC (as successors
in interest to Original Lender, together with their respective successors and
assigns, collectively, “Lender”).
Borrower has requested, and Servicer, on behalf of and at the direction of
Lender, by this letter (this “Letter Agreement”) hereby agrees to the following
modifications to the Loan:

  1.   The Initial Maturity Date shall be extended to September 4, 2009.

  2.   Notwithstanding anything to the contrary contained in Section 2.2.7 or
elsewhere in the Loan Agreement, Borrower shall not be required to purchase and
deliver or otherwise maintain an Interest Rate Cap Agreement or a Replacement
Interest

 





--------------------------------------------------------------------------------



 



      Rate Cap Agreement with respect to the period from August 7, 2009 to and
including the Initial Maturity Date, as extended hereby.

  3.   August 9, 2009 shall be deemed to be a Payment Date and a Monthly
Interest Payment shall be due and payable on such Payment Date. The entire
Monthly Interest Payment due and payable on such Payment Date shall be paid with
funds from the Interest Reserve Account.

This Letter Agreement shall be deemed to constitute a “Loan Document” for all
purposes under the Loan Agreement and the other Loan Documents.
This Letter Agreement may be executed in counterparts, each of which shall
constitute an original but which together shall constitute one instrument.
Executed facsimile copies of this Letter Agreement shall constitute a binding
agreement for all purposes. This Letter Agreement may be amended only by an
instrument in writing executed by each of the parties hereto.
If any provision of this Letter Agreement is determined to be unenforceable, the
remaining provisions shall remain enforceable to the extent permissible.
This Letter Agreement shall inure to the benefit of and be binding upon
Servicer, on behalf of Lender, Lender and Borrower, and their respective
successors and assigns.
This Letter Agreement may not be modified, amended, waived, changed or
terminated orally, but only by an agreement in writing signed by the party(ies)
against whom the enforcement of the modification, amendment, waiver, change or
termination is sought.
This Letter Agreement shall be governed by the terms and provisions of
Section 10.3 of the Loan Agreement.
This Letter Agreement embodies the entire agreement and understanding between
Servicer. on behalf of Lender, Lender and Borrower with respect to the subject
matter hereof and supersedes all prior or contemporaneous oral or written
agreements and understandings relating to the subject matter hereof. In the
event of any inconsistency between the terms and provisions of this Letter
Agreement and the terms and provisions of any other agreement between or among
the parties hereto relating to the subject matter hereof (including the Loan
Documents), the terms and provisions of this Letter Agreement shall govern.

            TRIMONT REAL ESTATE ADVISORS, INC.,
a Georgia corporation, as Servicer and Asset
Manager on behalf of Lender
      By:   /s/ J. Gregory Winchester         Name:   J. Gregory Winchester     
  Title:   Managing Director     

 





--------------------------------------------------------------------------------



 



Agreed and accepted this 7th day of August, 2009.

          EASTERN CAPITAL FUND I SPE (VEGAS PARADISE) LLC,
a Delaware limited liability company    
 
       
By:
  /s/ Raymond M. Murphy    
 
       
 
  Name: Raymond M. Murphy    
 
  Title:   General Counsel    

 





--------------------------------------------------------------------------------



 



              Agreed and accepted this 7th day of August, 2009.    
 
            WELLS FARGO BANK NATIONAL ASSOCIATION,
as trustee for the registered holders of
N-Star REL CDO VI Grantor Trust,
as successor in interest to NRFC WA Holdings, LLC
   
 
            By:   NS Advisors, LLC, as attorney-in-fact
for Wells Fargo Bank National Association    
 
           
 
  By:   /s/ Daniel R. Gilbert    
 
           
 
      Name: Daniel R. Gilbert    
 
      Title:   Executive Vice President &
            Chief Investment Officer    
 
            WELLS FARGO BANK NATIONAL ASSOCIATION,
as trustee for the registered holders of
N-Star REL CDO VIII Grantor Trust,
as successor in interest to NRFC WA Holdings, LLC    
 
            By:   NS Advisors, LLC, as attorney-in-fact
for Wells Fargo Bank National Association    
 
           
 
  By:   /s/ Daniel R. Gilbert    
 
           
 
      Name: Daniel R. Gilbert    
 
      Title:   Executive Vice President &
            Chief Investment Officer    

 





--------------------------------------------------------------------------------



 



              Agreed and accepted this 7th day of August, 2009.    
 
            HRHH DEVELOPMENT TRANSFEREE, LLC,
a Delaware limited liability company    
 
            By:   /s/ Richard Szymanski              
 
  Name:   Richard Szymanski    
 
  Title:   Vice President    

         
 
  cc:   Morgans Hotel Group Co.
 
      475 Tenth Avenue
 
      New York, New York 10018
 
      Re: Hard Rock
 
      Attention: David Smail
 
      Facsimile No.: (212) 277-4172
 
       
 
      DLJ Merchant Banking Partners
 
      11 Madison Avenue
 
      New York, New York 10010
 
      Attention: Ryan Sprott
 
      Facsimile No.: (212) 743-1667
 
       
 
      Latham & Watkins LLP
 
      885 Third Avenue
 
      Suite 1000
 
      New York, New York 10022
 
      Attention: Michelle Kelban, Esq.
 
      Facsimile No.: (212) 751-4864
 
       
 
      Latham & Watkins LLP
 
      355 South Grand Avenue
 
      Los Angeles, California 90071
 
      Attention: Tom Sadler, Esq.
 
      Facsimile No.: (213) 891-8763
 
       
 
      DLA Piper US LLP
 
      550 South Hope Street, Suite 2300
 
      Los Angeles, CA 90071
 
      Attention: Mark Nelson, Esq.
 
      Re: Hard Rock Participation
 
      Telecopier: (213) 330-7571
 
      Telephone: (213) 330-7821

 





--------------------------------------------------------------------------------



 



     
Kilpatrick Stockton LLP
  Eastern Capital Fund I SPE (Vegas Paradise) LLC
1100 Peachtree Street, Suite 2800
  c/o Eastern Real Estate LLC
Atlanta, GA 30309-4530
  120 Presidential Way, Suite 300
Telephone: (404) 815-6595
  Woburn, Massachusetts 01801
Telecopy: (404) 541-3490
  Attention: Raymond M. Murphy,
Attention: Richard W. White
                   General Counsel
 
  Facsimile: (781) 926-6426
 
   
 
   
NRFC WA HOLDINGS, LLC
  Goodwin Procter, LLP
c/o NorthStar Realty Finance Corp.
  Exchange Place
399 Park Avenue
  53 State Street
New York, New York 10022
  Boston, Massachusetts 02109
Attention: Daniel R. Gilbert
  Minta E. Kay, Esq.
Facsimile: (212) 547-2700
  Facsimile: (617) 523-1231
 
   
Wells Fargo Bank National Association, as
   
trustee for the registered holders of
   
N-Star REL CDO VIII Grantor Trust,
   
as successor in interest to NRFC WA
   
Holdings, LLC
   
c/o NorthStar Realty Finance Corp.
   
399 Park Avenue
   
New York, New York 10022
   
Attention: Daniel R. Gilbert
   
Facsimile: (212) 547-2700
   
 
   
Wells Fargo Bank National Association, as
   
trustee for the registered holders of
   
N-Star REL CDO VI Grantor Trust,
   
as successor in interest to NRFC WA Holdings, LLC
   
c/o NorthStar Realty Finance Corp.
   
399 Park Avenue
   
New York, New York 10022
   
Attention: Daniel R. Gilbert
   
Facsimile: (212) 547-2700
   

 

